Citation Nr: 0829137	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for weakened immune 
system as secondary to service connected Hodgkin's disease, 
status post splenectomy and post mantle and periaortic 
radiation therapy.

2.  Entitlement to service connection for chronic fatigue as 
secondary to service connected Hodgkin's disease, status post 
splenectomy and post mantle and periaortic radiation therapy.

3.  Entitlement to service connection for hyperthyroidism as 
secondary to service connected Hodgkin's disease, status post 
splenectomy and post mantle and periaortic radiation therapy.

4.  Entitlement to service connection for erectile 
dysfunction as secondary to service connected Hodgkin's 
disease, status post splenectomy and post mantle and 
periaortic radiation therapy.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from August 1981 to February 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held in 
Providence, Rhode Island.  The hearing transcript is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran is service connected status post splenectomy for 
Hodgkin's disease.  His treatment included mantle and 
periaortic radiation therapy.  He claims that he currently 
manifests a weakened immune system, chronic fatigue, 
hyperthyroidism and erectile dysfunction as residuals from 
his Hodgkin's disease status post splenectomy and post mantle 
and periaortic radiation therapy.

The veteran's post-service medical records reflect his 
current treatment for hyperthyroidism, hypogonadism, erectile 
dysfunction (ED) and complaints of fatigue.  In January 2006, 
a VA clinician provided an assessment that the veteran had 
central versus primary hypothyroid.  It was noted that a 
diagnosis of primary hypothyroid "would be due to XRT to 
neck."  A diagnosis of central hypothyroid, however, would 
be consistent with the veteran's low testosterone level.  

Notably, a magnetic resonance imaging (MRI) scan in July 2004 
showed no evidence of pituitary micro or macroadenoma.

A medical treatise article submitted by the veteran indicates 
that a potential long-term affect of radiation treatment 
includes hypothyroidism.  In turn, hypothyroidism affects all 
body functions, including the rate of metabolism which causes 
physical sluggishness.

A May 2008 statement from the veteran's treating private 
physician indicated that the veteran's prior splenectomy 
could cause impairment of his immune function leaving him 
more susceptible to certain bacterial infections.

VA must obtain medical opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
5103A(d)(1).  In this case, there is competent medical 
evidence suggesting that the veteran's radiation therapy 
and/or his prior splenectomy to treat his service connected 
Hodgkin's disease may be etiologically related to his 
currently claimed disabilities.  As such, the Board finds 
that medical opinion must be obtained prior to any further 
adjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment records 
from the West Roxbury, Massachusetts VA 
Medical Center since April 2007.

2.  Upon the receipt of any additional 
evidence, the veteran should be schedule 
for appropriate VA examination to 
determine the probable diagnosis and 
etiology of his claimed: (A) weakened 
immune system; (B) chronic fatigue; (C) 
hyperthyroidism; and (C) erectile 
dysfunction.  The claims folder should be 
provided to the examiner for review.

Following examination of the veteran and 
review of the claims folder, the examiner 
should be requested to provide opinion to 
the following questions:  

a) whether it is at least as likely as 
not (probability of 50% or less) that 
the veteran's hyperthyroidism either 
first manifested in service, is 
causally related to event(s) in 
service, or is caused by his service 
connected Hodgkin's disease, status 
post mantle and periaortic radiation 
therapy;

b) whether the veteran has an 
identifiable immune system disorder 
secondary to his service connected 
Hodgkin's disease status post 
splenectomy and post mantle and 
periaortic radiation therapy; and

c) identify the probable cause of the 
veteran's claimed chronic fatigue and 
erectile dysfunction.

The examiner's attention is directed to 
the January 2006 VA clinician's assessment 
that the veteran had central versus 
primary hypothyroid, including commentary 
that a diagnosis of primary hypothyroid 
"would be due to XRT to neck" while a 
diagnosis of central hypothyroid would be 
consistent with the veteran's low 
testosterone level; the July 2004 MRI scan 
showing no evidence of pituitary micro or 
macroadenoma; the medical treatise article 
indicating that a potential long-term 
affect of radiation treatment included 
hypothyroidism, and that hypothyroidism 
result in physical sluggishness, and the 
May 2008 private physician statement 
indicating that the veteran's prior 
splenectomy could cause impairment of his 
immune function leaving him more 
susceptible to certain bacterial 
infections.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the report should so state.

3.  Thereafter, the RO should readjudicate 
the claims.  If any claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and allowed an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

